DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 12/21/2020 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-8 and 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 10-12 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “an electromagnetic shield between the first and second phase shifters and integrally formed with the module substrate, wherein the electromagnetic shield includes at least one conductive vertical barrier that extends through at least one of the plurality of dielectric layers between adjacent metal layers, and wherein the electromagnetic shield is arranged to shield the first transmission line assembly from the second transmission line assembly” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 2-7 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, wherein the electromagnetic shield includes at least one vertical 2barrier, the at least one vertical barrier including one or more dielectric layers interleaved between a plurality of metal layers, the plurality of metal layers electrically connected to at least one of the first transmission line assembly and the second transmission line assembly and at least one of the plurality of metal layers includes or is connected to a ground layer” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 13-18 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “an electromagnetic shield between the first transmission line assembly and the second transmission line assembly and integrally formed with the module substrate, wherein the electromagnetic shield includes at least one conductive vertical barrier that extends through at least one of the plurality of dielectric layers between adjacent metal layers, and wherein the electromagnetic shield is arranged to shield the first transmission line assembly from the second 4transmission line assembly, and wherein the first transmission line assembly is configured to shift a phase of the first amplified signal by a first phase angle and the second transmission line assembly is configured to shift a phase of the second amplified signal by a second phase angle different from the first phase angle” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 19-24 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the electromagnetic shield includes at least one vertical barrier, the at least one vertical barrier including one or more dielectric layers interleaved between a plurality of metal layers, the plurality of metal layers electrically connected to at least one of the first transmission line assembly and the second transmission line assembly and at least one of the plurality of metal layers includes or is connected to a ground layer” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843